Citation Nr: 1128855	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thoracic spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from November 1984 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, in pertinent part, found that new and material evidence had not been submitted to reopen a service connection claim for thoracic syrinx and multiple thoracic disc herniations.  

The Veteran provided testimony at the RO before the undersigned Veterans Law Judge in December 2007.  A transcript of the hearing is in the Veteran's claims folder.

In a December 2009 decision, the Board found that, subsequent to a final January 2002 RO decision, new and material evidence had been received to reopen the claim of service connection for a thoracic spine disorder, and the Board remanded the claim so that additional development of the evidence could be conducted.  That development was completed, and the case was returned to the Board for appellate review.

The Board denied the claim in August 2010.  The Veteran appealed the Board's August 2010 denial to the United States Court of Appeals for Veteran Claims (Court).  Before the Court issued a decision, both the Veteran and the Secretary of VA submitted a Joint Motion to Vacate and Remand (Joint Motion) the August 2010 decision and remanded the claim to the Board for adjudication consistent with the Joint Motion instructions.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In March 2011, the Court ordered compliance with the March 2011 Joint Motion.  The parties agreed that, in its August 2010 decision, the Board "failed to provide an adequate statement of reasons or bases" for denying the Veteran's claim.  For the reasons set forth below, the Veteran's claim must be remanded.

The Joint Motion discussed the manner in which the Board in August 2010 determined that the opinion of a March 2010 VA examiner was "more credible" than that of a private examiner (B.G.W., MD) in February 2008.  The March 2010 VA medical examination shows that the examiner, having reviewed the Veteran's claims file, reported that the service treatment records were "silent for any back complaints."  She also found that there was no available evidence that the Veteran's thoracic spine symptoms had their onset during the Veteran's military service.  

In June 2011, the Board received from the Veteran additional evidence in support of his service connection claim.  He provided a waiver of his right to review of this evidence by the Agency of Original Jurisdiction (AOJ) before review of it by the Board.  Among this newly submitted evidence is a photocopy of a treatment record from a private medical facility, The Ipswich Hospital.  This record shows that the Veteran was seen in September 1986 for lower back pain caused by picking up an aircraft wheel.  Also submitted by the Veteran was a photocopy of a military personnel record which appears to show that in October 1987 the Veteran was unable to be evaluated due to his being on sick call "for back lifting box bottles".  

Additional lay statements were also submitted by the Veteran in May 2011.  One statement, from a retired Master Sergeant, notes that he claimed to remember the Veteran hurting his back while working on a flight line and, instead of sending him the hospital, giving him "comp time."  He added he did not know what the Veteran was doing at the time of his back injury.  

This newly submitted evidence necessitates that the VA examiner who rendered the March 2010 opinion (which found that the Veteran's thoracic spine disorders, including degenerative joint disease, degenerative disc disease, post traumatic thoracic spine syrinx/hydromyelgia, and residual bilateral sensory radiculopathy were not caused or related to the Veteran's military service) should be requested to provide an addendum opinion based on this newly submitted evidence.  In other words, this newly submitted evidence presents facts that may be interpreted by the March 2010 examiner as being favorable to the Veteran's claim.  

In light of the factors noted above, the Board concludes that, in this case, an additional VA medical opinion is needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should forward the claims folder to the VA examiner who rendered the March 2010 examination report with opinion.  After reviewing the claim folder, to include the Board's December 2009 decision/remand, the Board's August 2010 decision, the March 2010 VA examination report findings, the findings presented by Dr. B.G.W. as part of his February 2008 examination of the Veteran, and the additional evidence submitted by the Veteran in May 2011, the examiner must address the following:

Is it at least as likely as not that the thoracic spine disorders diagnosed in March 2010 had their onset in service or are the result of a disease or injury in service.  

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale should be given for all opinions and conclusions expressed in a typewritten addendum report.

2.  In the event that the VA examiner who completed the March 2010 VA medical examination report is unavailable, the RO/AMC should afford the Veteran a VA examination by an examiner whom the RO/AMC deems appropriate to render a medical opinion regarding the etiology of the thoracic spine disorder(s) in this case.  The purpose of the examination is to determine whether the Veteran has a thoracic spine disorder that is related to his military service.  All necessary special studies or tests should be accomplished.  It is imperative that the examiner who is designated to examine the Veteran review all of the evidence in the claims folder, the March 2010 VA examination report findings, the findings presented by Dr. B.G.W. as part of his February 2008 examination of the Veteran, and the additional evidence submitted by the Veteran in May 2011, and that the examiner acknowledge such review in the examination report.

Following the examination of the Veteran the examiner should offer an opinion as to whether it is at least as likely as not that such thoracic spine disorder(s), if diagnosed, had its/their onset in service or are the result of a disease or injury in service.  In this regard, the examiner is asked to consider the Veteran's testimony and statements in the record indicating his opinion that his thoracic cord hydromyelgia may not be related to his service (but rather to his post service motorcycle accident), while his other thoracic-spine disorders, to include degenerative disc disease and disc herniations may be so related.  The examiner should also specifically comment on the private medical records and opinion which seem to relate current thoracic spine problems to his military service.  

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report.  

3.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The purpose of this REMAND is to ensure due process, as well as to ensure compliance with the directives of the March 2011 Joint Motion.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

